Citation Nr: 0929088	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  04-43 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bronchial asthma.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a back disorder 
and declined to reopen her previously denied claim for 
service connection for bronchial asthma.  The Veteran 
appealed this decision to the Board, which upheld the denials 
in a November 2006 decision.

The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion for Remand, in a June 2008 Order, the Court 
vacated the Board decision and remanded the claims to the 
Board for readjudication, in accordance with the Joint 
Motion.

In April 2009, the Board remanded the issues on appeal for 
additional development.  However, as the cover of that remand 
listed a private attorney who no longer represents the 
Veteran, thereby posing a violation of the Veteran's privacy 
rights, that remand was vacated to accord due process.  
38 C.F.R. § 20.904(a).  That vacatur is addressed in a 
separate decision issued concurrently with this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claim requires 
additional development.

The Veteran's claim for service connection for bronchial 
asthma was previously denied in a May 1993 rating decision.  
In a July 2004 rating decision, the RO found that new and 
material evidence sufficient to reopen the Veteran's claim 
had not been submitted.  The Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  VA must look at the bases for the prior denial 
and notify the Veteran as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
Veteran has not yet been notified as to the specific evidence 
necessary to reopen her claim for service connection for 
bronchial asthma.  On remand, the Veteran should be so 
notified.

Additionally, the Board acknowledges that in a statement 
dated in December 2004, the Veteran indicated that she had 
received treatment for bronchial asthma at a medical center 
at Fort Belvoir, Virginia, in 1987 and 1988.  In a May 2005 
statement, she noted that she had received prior treatment 
for asthma and low back pain at a United States military 
hospital in Karlsruhe, Germany, from 1980 to 1983.  On both 
occasions, the Veteran maintained, she was treated as a 
dependent spouse under her married name.  

As noted by the parties in the Joint Motion for Remand, VA is 
required to "make as many requests as are necessary to 
obtain relevant records from a federal department or 
agency."  38 C.F.R. §§ 3.159(c)(1), 3.159(c)(2) (2008).  In 
this case, because the Veteran has identified post-service 
medical records reflecting treatment at service department 
medical facilities that may be relevant to her appeal, the 
Board finds those records are relevant and efforts to obtain 
them should be made on remand.  

Finally, the Board acknowledges that in December 2008, the 
Veteran submitted additional medical clinical evidence in 
support of her claims directly to the Board.  There has been 
no RO readjudication in light of that new medical evidence.  
Nor has another supplemental statement of the case been 
issued reflecting consideration of that evidence.  
Additionally, the Board notes that the Veteran did not submit 
a waiver of initial RO review with respect to the additional 
evidence.  38 C.F.R. §§ 19.37, 20.1304 (2008).  The Board 
cannot consider that additional evidence without first 
remanding the case to the agency of original jurisdiction 
(AOJ) for initial consideration or obtaining the Veteran's 
waiver.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In this case, the 
Veteran expressly requested that the Board remand the case to 
the AOJ for review of that newly submitted evidence.  
Accordingly, to ensure that VA has met its duty to assist and 
to ensure full compliance with due process requirements, the 
Board finds that on remand the issues on appeal should be 
reviewed with consideration of all evidence received since 
the issuance of the March 2006 supplemental statement of the 
case.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) 
that:  (1) notifies the Veteran of the 
evidence and information necessary to 
reopen the claim for service connection 
for bronchial asthma (i.e., describes 
what new and material evidence is under 
the current standard); and (2) notifies 
the Veteran of what specific evidence 
would be required to substantiate the 
element or elements needed for service 
connection that were found insufficient 
in the prior denial on the merits 
(medical evidence establishing a nexus 
between the acute respiratory disease, 
with upper respiratory infection, for 
which the Veteran was treated in 
service in February 1979, and the 
bronchial asthma for which she began 
receiving treatment in March 1987, or 
other competent evidence of a currently 
diagnosed respiratory disability that 
was incurred in or aggravated by 
service).

2.  Obtain and associate with the 
claims folder medical records from Fort 
Belvoir, Virginia, dated from January 
1, 1987, to January 1, 1989, and 
medical records from the Army hospital 
identified by the Veteran in Karlsruhe, 
Germany, dated from January 1, 1987, to 
January 1, 1984.  Note that the Veteran 
has indicated that during both of those 
time periods she was treated as a 
dependent spouse.  If the records are 
determined to be unavailable, the RO 
should make a formal finding to that 
effect and inform the Veteran pursuant 
to 38 C.F.R. § 3.159(e).

3.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

